UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6823


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC DEWAYNE SPENCER, a/k/a High School,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.      David A. Faber,
Senior District Judge. (2:99-cr-00012-3; 2:08-cv-01390)


Submitted:   December 20, 2013                 Decided:   May 8, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Dewayne Spencer, Appellant Pro Se. Michael Elston, UNITED
STATES POSTAL SERVICE, Washington, D.C.; Gary L. Call, Steven
Loew, Assistant United States Attorneys, Charleston, West
Virginia; Kimberly Riley Pedersen, Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric     Dewayne      Spencer       seeks   to      appeal     the      district

court’s    order     accepting     the     recommendation          of    the    magistrate

judge and denying relief on his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of        appealability.                 28      U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial       showing       of      the    denial       of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Spencer has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral   argument       because     the     facts       and    legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3